Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shaun Wayne Wiles appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wiles v. Ozmint, No. 9:09-cv-00634-CMC, 2011 WL 1466370 (D.S.C. Apr. 18, 2011); 2011 WL 587142 (Feb. 9, 2011). We deny the motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*828fore the court and argument would not aid the decisional process.

AFFIRMED.